         Case 1:17-cv-00365-DAE Document 365 Filed 03/23/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                        )
                                                     )
                Plaintiffs,                          )
                                                     )
v.                                                   )   No. 1:17-cv-00365-DAE
                                                     )
GRANDE COMMUNICATIONS                                )
NETWORKS LLC,                                        )
                                                     )
                Defendant.
                                                     )

                              JOINT MOTION TO CONTINUE TRIAL

        Plaintiffs and Defendant (collectively, the “Parties”) jointly move the Court to continue

the trial date in this matter to January 24, 2022.

        A jury trial in this matter is currently scheduled to begin on May 3, 2021, and the Court

has set related pretrial deadlines in April. See Order Resetting Jury Trial and Related Deadlines

(ECF No. 363); Order Resetting Jury Selection (ECF No. 364). The Parties have conferred and

agree that, in light of the health and safety issues arising out of the ongoing COVID-19

pandemic, trial should be continued to a later date.

        The Parties contacted the Court’s Courtroom Deputy and were advised that a January 24,

2022 trial setting is currently available for a 10-day jury trial. The Parties agree that this trial

setting is suitable and does not present any scheduling conflicts.

        WHEREFORE, the Parties respectfully request that the Court enter an order resetting this

case for a 10-day jury trial to begin on January 24, 2022.
       Case 1:17-cv-00365-DAE Document 365 Filed 03/23/21 Page 2 of 3




Dated: March 23, 2021


By: /s/ Andrew H. Bart (w/ consent)               By: /s/ Richard L. Brophy
 Andrew H. Bart (admitted pro hac vice)               Richard L. Brophy
 Jacob L. Tracer (admitted pro hac vice)              Zachary C. Howenstine
 Jenner & Block                                       Edward F. Behm
 919 Third Avenue                                     Margaret R. Szewczyk
 New York, NY 10022                                   Abigail L. Twenter
 Telephone: (212) 891-1600                            ARMSTRONG TEASDALE LLP
 Facsimile: (212) 891-1699                            7700 Forsyth Blvd., Suite 1800
 abart@jenner.com                                     St. Louis, Missouri 63105
 jtracer@jenner.com                                   Telephone: 314.621.5070
                                                      Fax: 314.621.5065
                                                      rbrophy@armstrongteasdale.com
 Robert B. Gilmore (admitted pro hac vice)            zhowenstine@armstrongteasdale.com
 Philip J. O’Beirne (admitted pro hac vice)           ebehm@armstrongteasdale.com
 Michael A. Petrino (admitted pro hac vice)           mszewczyk@armstrongteasdale.com
 Kevin L. Attridge (admitted pro hac vice)            atwenter@armstrongteasdale.com
 Stein Mitchell Beato & Missner LLP
 901 15th Street, N.W., Suite 700
 Washington, DC 20005                                 J. Stephen Ravel
 Telephone: (202) 737-7777                            Texas State Bar No. 16584975
 Facsimile: (202) 296-8312                            J.R. Johnson
 rgilmore@steinmitchell.com                           Texas State Bar No. 24070000
 pobeirne@steinmitchell.com                           Diana L. Nichols
 mpetrino@steinmitchell.com                           Texas State Bar No. 00784682
 kattridge@steinmitchell.com                          KELLY HART & HALLMAN LLP
                                                      303 Colorado, Suite 2000
                                                      Austin, Texas 78701
 Daniel C. Bitting (State Bar No. 02362480)           Telephone: 512.495.6429
 Paige A. Amstutz (State Bar No. 00796136)            Fax: 512.495.6401
 Scott Douglass & McConnico LLP                       steve.ravel@kellyhart.com
 303 Colorado Street, Suite 2400                      jr.johnson@kellyhart.com
 Austin, TX 78701                                     diana.nichols@kellyhart.com
 Telephone: (512) 495-6300
 Facsimile: (512) 495-6399                            ATTORNEYS FOR DEFENDANT
 dbitting@scottdoug.com                               GRANDE COMMUNICATIONS
 pamstutz@scottdoug.com                               NETWORKS LLC

 ATTORNEYS FOR PLAINTIFFS




                                              2
        Case 1:17-cv-00365-DAE Document 365 Filed 03/23/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on March 23, 2021, all counsel of record who are deemed

to have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system pursuant to Local Rule CV-5(b)(1).



                                                    /s/ Richard L. Brophy
                                                    Richard L. Brophy




                                                3
